Citation Nr: 1327239	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  Although this rating decision was issued from the Cleveland RO, the Veteran currently resides in Michigan.  Accordingly, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.  

In November 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a January 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed both the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable.

2.  Bilateral hearing loss was not manifest during the Veteran's military service or until many years thereafter; bilateral sensorineural hearing loss was not manifest to a compensable degree within one year after his separation from service.  Competent and credible evidence of a nexus between his current bilateral hearing loss and service is not of record. 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007, of VA's duty to assist him in substantiating his hearing loss claim and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudications by the AOJ in January 2008, nothing more is required.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his hearing loss claim.  The Veteran submitted personal statements, representative argument and pertinent VA medical records are in the file.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

Review of the claims folder indicates that the RO made several attempts to obtain the Veteran's service treatment records. Initially, VA attempted to obtain these records from the National Personnel Records Center (NPRC), but was unable to secure them.  An April 2007 Request for Information under PIES (Personal Information Exchange System) Code M01 returned no records. The response indicated that there were no service treatment records found due to fire-related causes and asked whether the Veteran had received any treatment while in service. The instructions held that, if such information were provided, future requests could be addressed to PIES code M05. The Board observes that the RO also requested two additional searches for the Veteran's service treatment records under PIES code 021 and 099 but that both these requests returned no information. The RO informed the Veteran in a June 2007 letter that it was experiencing difficulty in obtaining his service treatment records and that, due to the 1973 fire at the National Archives and Records Administration, his service treatment records may have been destroyed. 

To assist the Veteran in reconstructing his medical records, the RO asked him to complete a NA Form 13055, identifying the names of the organizations and units in which he served during his period of active duty and his dates of treatment. 

The Veteran partially completed the NA Form 13055 in July 2007, but only noted the nature of his illness or injury.  He failed to complete the remaining sections of the form, to include the organizations to which he was assigned, his dates of treatment, and the name(s)/location(s) of the dispensary or medical facility where he received treatment.  Using this information, the RO made another formal request for the Veteran's medical, dental and Surgeon General Office (SGO) records, as well as his sick or morning reports.  A request was sent to the NPRC under PIES code M05.  The July 2007 Request for Information under PIES code M05 returned no information and specifically requested more detailed information regarding the Veteran's organization unit, to include either the division, brigade, battalion and company, as well as a narrower time frame with respect to his dates of treatment.  The RO did request one follow-up search for the Veteran's service treatment records under PIES code S01.  However, this request returned no information. 

The RO sent the Veteran another letter in March 2010 and requested that he complete the required sections of his NA Form 13055.  The letter further informed the Veteran that the NA Form 13055 should be completed in detail in order for the RO to request a thorough search for his military medical records.  It does not appear that the Veteran provided the necessary information.  In an April 2010 memorandum, the RO issued a formal finding of unavailability of the Veteran's original service treatment records and documented the attempts made to substantiate the Veteran's claim, including the letters issued and steps taken to contact the Veteran and secure his service treatment records. 

The Board is also satisfied that the AMC has substantially complied with its November 2011 remand directives as they pertain to the service connection matter decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  VA records identified by the Veteran have been associated with his Virtual VA electronic file.  

The Board observes that the RO requested an additional search for the Veteran's service treatment records under PIES code 018.  The response indicated that the record was fire-related and the information requested could not be reconstructed.  A January 2012 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  

In the meantime, a VA examination was obtained in December 2011 to assist in determining whether the Veteran's hearing loss is attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  There is also no competent medical evidence of record of a nexus between any currently diagnosed hearing loss and his military service; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  Accordingly, there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss.  In this regard, the Board notes that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  [Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.]  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(a).  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

The Board has also considered the guidelines provided in the VA Training Letter 211D, TL 10-02 (Adjudicating Claims for Hearing Loss and/or Tinnitus), issued in March 2010.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, the Veteran contends that his current bilateral hearing loss had its onset during his period of peacetime active military service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension received in March 2007.  

The Veteran, through his daughter, described his responsibilities while serving as a combat engineer during his training period.  Based on the Veteran's assertions, his duties included "filling up 55 gallon drums with fuel oil and soap [to create] napalm."  According to the Veteran, he experienced noise exposure from the detonation of these drums, the "firing [of] 50 caliber machine guns" and from helicopter noise while being transported during his trainings.  The Veteran claimed that he first began to notice a slight level of hearing loss after his discharge.  He further claimed that his hearing loss has continued to progressively worsen throughout the years leaving him "deaf in one ear and almost deaf in the other."  The Veteran's daughter also asserted that throughout her lifetime, she and other members of her family have always had to repeat themselves around the Veteran due to his hearing problems.  See VA Form 9, Appeal to Board of Veterans' Appeal, received in August 2008.

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he had problems hearing since service.  In addition, based on the evidence submitted in support of his claim, the Board finds the Veteran to be credible with respect to his assertions. 

Unfortunately, the Veteran's service treatment records are not available for review.  As previously noted herein, a formal finding on the unavailability of these records was most recently made in a January 2012 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the service treatment records are not in the claims file, the appeal must be decided upon the evidence of record. 

In the Veteran's claim for service connection, he did not list any dates of medical treatment or evaluation for hearing loss at any time immediately following service separation.  See VA Form 21-4138, received in March 2007.  In fact, there are no pertinent clinical records associated with the claims file until VA treatment records dated from March 2007 to May 2007 which document the Veteran's complaints of hearing loss.  A March 2007 progress note indicates that the Veteran had recently been seen by an audiologist and advised that he would benefit from hearing aids.  The record also reflects the Veteran's possible diagnosis of otitis media in his left ear.  However, the Veteran's complaints of deteriorating hearing, as well as the treatment provider's notations and observations of his hearing loss were not accompanied by any information as to his auditory threshold in any of the designated frequencies. 

Post service records show the Veteran was afforded a VA audiological examination in December 2011 for the specific purpose of obtaining an opinion as to whether or not his hearing loss could be related to service.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
70
LEFT
55
65
70
70
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 78 percent in the left.  

The Veteran's chief complaint was bilateral hearing loss.  When asked about its onset, he only reported that the loss had been there a "a long time."  It was noted that the Veteran had received VA-issued hearing aids in 2009 and was currently retired, living with his daughter and son-in-law.  He reported that without his hearing aids he can "hardly hear anything."  The Veteran did not indicate any specific incident or event that caused the loss, but did report that his main job was to mix fuel oil and Fels Naptha Naphtha soap until it turned into a gel, which was then used for explosives.  The Veteran noted that he had never been around a bomb when it was "turned loose," but did report being exposed to 50-caliber gun noise.  Post service, the Veteran was employed as a Ferrier (shod horses) and was exposed to some noise from power tools, lawn mowers, and chainsaws.  The amount of exposure over the years was unclear.  The examiner noted that multiple attempts were made to obtain the Veteran service records without success.  

The audiologist concluded that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  He stated that, with no service records, he would attempt to offer some input that was more than just mere speculation with the hope that the information was valuable.  He then went on to explain that the basis for his opinion was lack of continuity of care in that the Veteran's first clinical hearing test was in September 2001, 43 years post service.  At that time, the Veteran reported the loss had been gradual over past 10 years, putting the onset to about 1991, or 33 years post separation.  The audiologist stated that hearing loss due to noise exposure is immediate and does not present itself decades after exposure, nor is it progressive.  

Citing to a report from the American College of Occupational and Environmental Medicine (ACOEM) Noise and Hearing Conservation Committee.  The audiologist noted that most scientific evidence indicated that previously noise-exposed ears were not more sensitive to further noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  

The audiologist went on to implicate the inconsistency in the Veteran's noise exposure history.  He referred to a handwritten report from the Veteran's daughter indicating that her father was involved in setting off the bombs he made, however during the examination the Veteran indicated otherwise.  The Veteran also did not otherwise report any acoustic trauma loud enough to cause sudden or temporary loss while in the service.  Although he did report being exposed to some 50-caliber gun when they were fired, he denied any trauma loud enough to cause sudden or temporary loss.  

Finally the Veteran's configuration of hearing loss did not have a noise notch for either ear.  Citing to another scientific resource the audiologist noted that typically hearing loss abruptly reaches a maximum between 3000 and 6000 Hz, followed by a return toward normal hearing at still higher frequencies.  This particular pattern of hearing loss is typically referred to as the "noise-notch" audiogram.  It is a clinical hallmark often used to distinguish noise-related high frequency hearing loss from that associated with other etiologies.  
The audiologist then concluded that this morphology of the Veteran's hearing loss was more consistent with presbycusis (loss due to aging) and/or family genetic loss.  It did not have the earmarks of a noised-induced hearing loss.  

Unfortunately, the Board is unable to attribute the post-service development of hearing loss to the Veteran's military service.  The fact that he was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  

In this case the gap between separation from service and the first post-service indication of hearing complaints fails to satisfy the continuity of symptomatology required to support the claim for entitlement to service connection for sensorineural hearing loss.  There is simply no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for symptoms suggestive of hearing loss in the immediate years after his service had ended consistent with 38 C.F.R. § 3.303(b).  Consideration is given to the Veteran's assertion of experiencing continuous hearing problems since service.  However, the fact that no active hearing loss was identified until decades later, despite his complaints, diminishes the probative value of this assertion.  Also, because the earliest recorded medical history places the presence of hearing loss about 50 years after service separation in 1958, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., other organic diseases of the nervous system) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Other evidence of record contains a clinical reference to hearing loss since 2001, yet, even that date leaves a considerable gap between service and the initial complaints.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Board finds the 2011 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA audiologist considered the Veteran's history of noise exposure (both in-service and post-service), the results of the personal clinical evaluation, the relevant history as contained in medical records and discussed the Veteran's symptoms in the context of that history.  He thus had sufficient facts and data before him.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current hearing loss and its relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

The Board acknowledges the Veteran's contention at the 2011 VA audiological examination that he has experienced hearing loss as a result of his exposure to acoustic trauma in service.  However as has been discussed herein, the preponderance of the evidence is against a finding of a continuity of symptomatology which might show a connection between the Veteran's current sensorineural hearing loss and his period of service.  In addition, the only medical evidence addressing the nexus requirement is the 2011 VA medical report in which the examiner disputed the notion that the hearing loss is attributable to noise exposure during or coincident with the Veteran's military service.  

In a precedent case, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  However, the facts here are distinguishable because the VA examiner clearly conceded that the Veteran had noise exposure while in the military (relevant in-service injury), but ultimately concluded that the noise exposure in service was not the precipitant of his hearing loss when also considering the lack of continuity of care, the inconsistency in the Veteran's noise exposure history, and the configuration of the hearing loss.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's opinion, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his conditions.  His primary assertion is that his current hearing loss is related to noise exposure during service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Here, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and identifying specific decibel loss to diagnose hearing loss for VA purposes, or to attribute any hearing loss or tinnitus to a specific cause.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed hearing loss are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  So, while the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnosis of hearing loss, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

Likewise, the single competent medical opinion in the record conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss.  As has been noted, the Veteran has not established that he has experienced continuous hearing loss since his military service, only believing instead that there must be some correlation between this condition and his military service-in effect, by logical deduction-because he was exposed to excessively loud noise while in service.  But this inductive leap would require ignoring that the Veteran did not report any such difficulties until decades after his separation from service, which the VA examiner apparently considered more significant.  Here, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  Accordingly, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


